Case 18-20394-CMB        Doc 65     Filed 10/06/20 Entered 10/06/20 22:10:02             Desc Main
                                   Document      Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                   :     18-20394 CMB
FRANK E. KOTERBA                                         :
a/k/a FRANK E. KOTERBA, III                              :     Chapter No. 13
                                                         :
                               Debtor                    :

        NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS
       PLEASE TAKE NOTICE that the undersigned appears for LIVE WELL

FINANCIAL INC (“the Creditor”), and pursuant to Bankruptcy Rule 2002(g) and 2002(h) and

9007 and §1109(b) of the Bankruptcy Code, with regards to the real property, located at 403

ADAMS AVENUE, BROWNSVILLE, PA 15417-2417 with the mortgage recorded on January

15, 2014 Instrument Number 201401070 demands that all notices that are required to be given in

this case and all papers that are required to be served in this case, be given to and served upon

the undersigned at the office, post office address and telephone number set forth below.

       PLEASE TAKE FURTHER NOTICE that pursuant to §1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Rules

specified above, but also includes, without limitation, orders and notices of any application,

motion, petition, pleading, request, complaint or demand, whether formal or informal, whether

written or oral whether transmitted or conveyed by mail, delivered, telephone, telegraph, telex or

otherwise which affect or seek to affect in any way the Creditor’s rights or interest, with respect

to Debtor or the property on which Creditor holds a first mortgage lien.


October 6, 2020
                                              /s/ Jerome B. Blank, Esquire
                                              Jerome B. Blank, Esq., Id. No.49736
                                              Phelan Hallinan Diamond & Jones, LLP
                                              1617 JFK Boulevard, Suite 1400
                                              One Penn Center Plaza
                                              Philadelphia, PA 19103
                                              Phone Number: 215-563-7000 Ext 31625
                                              Fax Number: 215-568-7616
                                              Email: jerome.blank@phelanhallinan.com
